United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT

                                        ___________

                                        No. 96-4184
                                        ___________

In re: Jones Truck Lines, Inc.,             *
                                            *
               Debtor-In-Possession,        *
                                            *
-----------------------                     *
                                            *
Jones Truck Lines, Inc.,                    *
                                            *   Appeal from the United States
               Plaintiff - Appellant,       *   District Court for the
                                            *   Western District of Arkansas.
       v.                                   *
                                            *   [UNPUBLISHED]
Target Stores, A Division of Dayton         *
Hudson Corporation,                         *
                                            *
               Defendant - Appellee.        *

                                        ___________

                            Submitted: December 5, 1997
                                Filed: December 19, 1997
                                    ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.
       Jones Truck Lines, Inc., the debtor, appeals the district court&s1 affirmance of the
bankruptcy court&s2 decision allowing Target Stores to set off its debt to Jones. After
reviewing the parties& submissions, we conclude the bankruptcy court&s analysis was
correct. Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable H. Franklin Waters, United States District Judge for the Western
District of Arkansas.
      2
        The Honorable James G. Mixon, Chief Judge, United States Bankruptcy Court
for the Western District of Arkansas.

                                           -2-